Case 4:10-cr-00075-MAC-CAN Document 57 Filed 04/07/21 Page 1 of 2 PageID #: 152




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION


  UNITED STATES OF AMERICA                           §
                                                     §   Criminal Action No. 4:10-CR-075
  v.                                                 §   (Judge Crone/Judge Nowak)
                                                     §
  TRENTON PAUL MILLETT (1)                           §


                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, the Court having

 heretofore referred the request for the revocation of Defendant’s supervised release to the United

 States Magistrate Judge for proper consideration. The Court has received the Report and

 Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

 waived allocution before the Court as well as his right to object to the report of the Magistrate

 Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

 correct.

        It is therefore ORDERED that the Report and Recommendation of United States

 Magistrate Judge is ADOPTED as the opinion of the Court.

        It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

        It is further ORDERED that Defendant be committed to the custody of the Bureau of

 Prisons to be imprisoned for a term of twelve (12) months, such term of imprisonment to run

 concurrently with the term of imprisonment imposed in Defendant’s state case for unlawful

 possession of a firearm by a felon (Case No. CR18-26578, Fannin County), with no term of

 supervised release to follow.




                                                 1
Case 4:10-cr-00075-MAC-CAN Document 57 Filed 04/07/21 Page 2 of 2 PageID #: 153




        The Court also recommends that if Defendant is transferred to a Bureau of Prisons facility,

 that he be housed in the Bureau of Prisons facility in Texarkana, Texas, if appropriate.

        IT IS SO ORDERED.


         SIGNED at Beaumont, Texas, this 7th day of April, 2021.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
